J. A20013/14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P. 65.37

CITY OF PHILADELPHIA                   :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                  v.                   :
                                       :
DANUVIA DEVELOPMENT CORP.              :
AND NICHOLAS KOVACS                    :
                                       :
APPEAL OF: NICHOLAS KOVACS,            :         No. 2133 EDA 2013
                                       :
                       Appellant       :


                   Appeal from the Order, June 18, 2013,
            in the Court of Common Pleas of Philadelphia County
                 Civil Division at No. October 2007 No. 4671


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND MUSMANNO, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.: FILED SEPTEMBER 17, 2014



that occurred on November 17, 2011. We affirm the denial of the petition



petition untimely and also that no evidence was introduced by appellant to



extent appellant raises notice and tax assessment issues on appeal, they are

deemed waived.

     Order affirmed.
J. A20013/14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/17/2014




                          -2-
Circulated 08/26/2014 03:26 PM
Circulated 08/26/2014 03:26 PM
Circulated 08/26/2014 03:26 PM
Circulated 08/26/2014 03:26 PM